Citation Nr: 0526524	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  04-08 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for right ear hearing loss has been 
received; and, if so, whether service connection for that 
condition is established.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran 




ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
February 1970.  

In a March 1988 decision, the RO considered the veteran's 
original claim for service connection for bilateral hearing 
loss and granted service connection for left ear hearing loss 
only.  The veteran was not specifically notified of the 
denial of service connection for right ear hearing loss.

In an October 2001 rating decision, the RO denied the 
veteran's claim for service connection for right ear hearing 
loss.  The RO notified the veteran of the denial later that 
month, and the veteran filed a notice of disagreement (NOD) 
in December 2001.  In January 2002, in response to the 
veteran's request, the RO accomplished a  de novo review of 
the claim and issued a statement of the case (SOC).  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans'Appeals) in December 2002.  However, the 
RO notified him in January 2003 that, because the time period 
for perfecting an appeal had expired, the RO accepted the 
December 2002 VA Form as a petition to reopen his claim for 
service connection for right ear hearing loss. 

This matter comes before the Board of Veterans'Appeals 
(Board) on appeal of a March 2003 rating decision.  In that 
decision, the RO declined to reopen the veteran's claim for 
service connection for right ear hearing loss on the basis 
that new and material evidence to reopen the claim had not 
been received.  The veteran filed a NOD in February 2004, and 
the RO issued a SOC also in February 2004.  In March 2004, 
the veteran filed a substantive appeal (via a VA Form 9).

In June 2005, the veteran testified during a Travel Board 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.  During the 
hearing, the undersigned granted a 60-day abeyance period for 
the veteran to submit additional evidence.  In July 2005, the 
veteran submitted to the RO, along with a waiver of RO 
jurisdiction, both VA and private treatment records; the RO 
forwarded these records to the Board in August 2005.  The 
Board accepts the additional evidence for inclusion in the 
record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2004). 

The Board's decision granting the request to reopen is set 
forth below.  The claim for service connection for right ear 
hearing loss, on the merits, is addressed in the remand 
following the decision; this matter is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will notify the veteran when further action, on his 
part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition to reopen has been accomplished.  

2.  In an October 2001 rating decision, the RO denied the 
veteran's claim for service connection for right ear hearing 
loss.  The RO notified the veteran of the denial later in 
October 2001, and the veteran initiated an appeal; however, 
he did not timely perfect an appeal as to that denial.  

3.  New evidence associated with the claims file since the 
RO's October 2001 denial does, by itself or considered with 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for right ear hearing loss.  




CONCLUSION OF LAW

1.  The October 2001 RO decision that denied the veteran's 
claim for service connection for right ear hearing loss is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004). 

2.  Since the October 2001 denial, new and material evidence 
has been received; hence, the requirements for reopening the 
veteran's claim of service connection for right ear hearing 
loss are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the veteran's 
petition to reopen, all notification and development action 
needed to render a fair decision on this aspect of the appeal 
has been accomplished.  

II.  Petition to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  

As indicated above, the veteran's claim for service 
connection for right ear hearing loss previously was 
considered and denied.  In October 2001, the RO denied the 
veteran's claim on the basis that the evidence failed to show 
that the disorder occurred in and was related to service.  In 
this respect, the RO decision noted that there was no medical 
evidence in service of this condition and the veteran had 
never submitted evidence demonstrating a relationship between 
hearing loss in the right ear and service.

Because the veteran did not timely perfect an appeal of the 
October 2001 denial, that decision is final as to the 
evidence then of record.  See 38 U.S.C.A. § 7105(b); 
38 C.F.R. § 20.1103.  The veteran sought to reopen his claim 
in December 2002.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim(s) sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time of 
the last final disallowance (on any basis) of the claim, and 
is not "merely cumulative" of other evidence that was then of 
record.  This analysis is undertaken by comparing newly 
received evidence with the evidence previously of record.  
After evidence is determined to be new, the next question is 
whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last prior denial of the claim is the October 2001 rating 
decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  

At the time of the October 2001 RO decision, the pertinent 
evidence of record included Army active duty medical records, 
a January 1988 VA examination report and audiogram, a January 
2001 report of VA audiometric testing, various VA clinical 
records and reports of examination, and several statements 
from the veteran.  In particular, the veteran's service 
records do not reflect any complaint, findings, or diagnosis 
of right ear hearing loss.  During the January 2001 VA 
audiology examination, the veteran indicated that he was 
exposed to loud tank, gunfire, and explosion noises while in 
service.  The examiner assessed moderate/profound hearing at 
all frequencies tested bilaterally, but did not provide any 
comment as to etiology.  

Evidence added to the record since the RO's October 2001 
decision includes VA medical records and reports associated 
with the veteran's disabilities; VA clinical records; a March 
2003 report of VA examination to include an audiogram; the 
transcript of the June 2005 Board hearing; a July 2005 
private audiogram; a July 2005 statement from Linda Dolan, 
M.D., in which she opines that the veteran's severe bilateral 
hearing loss is probably from the "same etiology"; and an 
August 2005 VA audiogram report. 

The Board notes that the additional medical evidence received 
is "new" in the sense that these particular records were 
not previously considered.  The Board also finds that one 
item of evidence-the July 2005 statement from Dr. Dolan-
which is not cumulative or duplicate of previously considered 
evidence, provides a basis for reopening the claim.  In 
offering an opinion that the veteran's severe bilateral 
hearing loss is probably from the "same etiology", Dr. 
Dolan, presumably, is alluding to likely in-service noise 
exposure-the basis for the RO's grant of service connection 
for left ear hearing loss and tinnitus, effective in November 
2000.  As such, this opinion, when considered along with 
other evidence of record, it suggests a possible nexus 
between right ear hearing loss and the veteran's period of 
service-which was not shown at the time of the prior denial.  
As such, the Board finds that this evidence relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for right ear hearing loss, and raises a 
reasonable possibility of substantiating the claim.  

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
right ear hearing loss have been met.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2004).


ORDER

To the limited extent that new and material evidence has been 
presented to reopen the claim of service connection for right 
ear hearing loss, the appeal is granted.


REMAND

In light of the Board's conclusion that the claim for service 
connection for right ear hearing loss is reopened, the claim 
must be considered on a de novo basis. However, to ensure 
that the veteran's procedural rights are protected insofar as 
him being given adequate notice of the criteria for a grant 
of service connection, and the opportunity to present 
argument and evidence on the underlying question of service 
connection, RO adjudication of the claim in the first 
instance, is indicated.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

The Board also finds that additional RO action on the claim 
for service connection is warranted.  

For VA purposes, impaired hearing is considered to a 
disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels or greater; the thresholds for at least three of 
these frequencies are 26 or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).  

Initially, the Board notes that the veteran's service medical 
records reflect no specific complaints, findings, or 
diagnosis of right ear hearing loss.  However, the absence of 
in-service evidence of hearing loss is not fatal to the 
claim, see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of section 3.385, as noted above) 
and a medically sound basis for attributing such disability 
to service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).   

In this case, given the veteran's service history as a gunner 
and later as a tank commander, his credible complaints 
regarding the lack of proper hearing protection, his prior 
grant of service connection for left ear hearing loss and for 
bilateral tinnitus, and Dr. Dolan's statement suggesting a 
nexus between the veteran's severe bilateral hearing loss is 
probably of the same etiology, the Board finds that a medical 
examination and opinion addressing the existence of current 
right ear hearing loss disability, and the etiology of any 
such disability, would be helpful in resolving the claim 
remaining on appeal.  See 38 U.S.C.A. § 5103A (West 2002).  

Hence, the RO should arrange for the veteran to undergo a VA 
examination by an otolaryngologist (ear, nose and throat 
specialist) at an appropriate VA medical facility.  The 
veteran is hereby advised that, in keeping with VA's duty to 
assist, the purpose of the requested examination is to obtain 
information or evidence that may be dispositive of the claim 
for right ear hearing loss.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).  Hence, failure to report to any 
such scheduled examination, will result in denial of the 
reopened claim.  See 38 C.F.R. § 3.655(b) (2004).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility 
at which the examination is to take place.   

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to his claim for 
service connection for tinnitus.  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  After providing 
the appropriate notice, the RO should attempt to obtain any 
additional evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for service 
connection for right ear hearing loss.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, signed 
authorization, to enable it to obtain any 
additional evidence pertaining to the 
claim on appeal. The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit. The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA examination by an otolaryngologist 
(ear, nose, and throat physician) at an 
appropriate medical facility.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to include audiometry, and 
speech discrimination testing, for each 
ear) should be accomplished and all 
clinical findings should be reported in 
detail. 

With respect to the right ear, the 
examiner should specifically indicate 
whether the veteran currently has hearing 
loss to an extent recognized as a 
disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC Test of less than 94 
percent.)

With respect to a diagnosed hearing loss 
disability of the right ear, the examiner 
should render an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) that 
the disability is medically related to the 
veteran's active military service, to 
include the veteran's likely noise 
exposure related to his position as a 
gunner and commander. 
 
The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for service 
connection for right ear hearing loss.  If 
the veteran does not report for the 
scheduled examination, the RO should apply 
the provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence (to include that 
submitted directly to the Board in July 
2005) and legal authority.  

7.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


